             Dated: 1/3/2019
                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE


In the Matter of:                                   }
                                                    }
LUCIAN STANLEY HOWS                                 }       Case No. 3:18-bk-06539
124 CARRIAGE WAY                                    }       Chapter 7
WHITE BLUFF, TN 37187                               }       Judge HARRISON
    Debtor                                          }
SSN: xxx-xx-9875                                    }
                                                    }



           ORDER GRANTING MOTION TO AVOID LIEN OF MARINER FINANCE LLC

       Description of Property Subject to Lien: COUCH, TABLE, CHAIRS


 The lien of the creditor identified above with respect to the described property is declared void pursuant to 11
U.S.C. § 522(f). Either no timely opposition was filed pursuant to LBR 9013-1 or any objection raised was
withdrawn or overruled by the court at the Scheduled Hearing.

IT IS ORDERED that the lien of the Affected Creditor relative to the property described above is VOID.


         THIS ORDER WAS SIGNED AND ENTERED ELECTRONICALLY AS INDICATED
                           AT THE TOP OF THE FIRST PAGE

APPROVED FOR ENTRY:


/s/ Mark Podis_________________________
MARK PODIS #012216
Attorney for Debtor
1161 Murfreesboro Road; Ste 300
Nashville, TN 37217
Phone: (615) 399-3800
Fax: (615) 399-9794
Email: podisbankruptcy@aol.com




                                                                            This Order has been electronically
                                                                            signed. The Judge's signature and
                                                                            Court's seal appear at the top of the
                                                                            first page.
                                                                            United States Bankruptcy Court.

      Case 3:18-bk-06539        Doc 18    Filed 01/03/19 Entered 01/03/19 15:39:19                 Desc Main
                                          Document     Page 1 of 1
